DETAILED ACTION
Claims 1-3, 5, 7-9, 11 and 13 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
	Applicant also argues that the Haubrich reference fails to disclose the “constructing” step of the claims. The Examiner disagrees and notes that the OpenDrive system constructs the testing from a set of images. As the Mudoi references teaches the source of the images as a traffic camera in section 1 page 1, it would have been obvious to use these images in the testing scenario of Haubrich. See 103 rejection below.
	Applicant argues the newly amended subject matter that has not been previously considered or examined. As such, the Examiner believes the updated 103 rejection, with a detailed mapping of the cited Prior Art to the amended limitations, addresses all of Applicants arguments. See 103 rejection below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haubrich et al. “A Semantic Road Network Model for Traffic Simulations in Virtual Environments: Generation and Integration” (hereinafter “Haubrich”), in view of Mudoi et al “Vision Based Data Extraction of Vehicles in Traffic” (hereinafter “Mudoi”).
Regarding claim 1, Haubrich teaches acquiring attribute information of the scenario object based on the plurality of frames of traffic images captured successively … : and constructing the testing scenario for the driverless vehicle based on the scenario object included in the traffic images …  representing actual driving conditions on the urban roadway and the attribute information of the scenario object; (figures 5 and 6, Sections 1, 2.2, 6.2 and 7, Scenario objects (as described in section 7) are created for the “Siegburg scenario” as well as OpenDrive datasets (as described in section 2.2) are generated with the help of the Trian 3D 

Examiner’s Note: As OpenDrive of Haubrich is capable of taking in data from other simulators (see section 1), it can in addition take in the plurality of frames from Mudoi as disclosed in Figures 2-4 and Section 1 page 1. 

wherein the acquiring the attribute information of the scenario object based on the plurality of frames of traffic images … comprises: determining respective positions of the vehicle object and the pedestrian object in each frame of the traffic images … ; (Sections 3, 4, 4.2, 4.3, 6.32 and 7, Agents, autonomous vehicles, (as described in section 7) are moving and changing their position (positions calculated in section 3) over time through the network in relation to the vehicle (as described in sections 4, 4.2, 4.3 and 6.32). Changing relations need to be maintained.)

Examiner’s Note: As Hubrich looks at changes in relations with respect to an agent, and this is in respect to vehicles and pedestrians, the position of vehicle and pedestrian objects is determined (see section 3 for position and section 7 for objects). Additionally, the information supplied by Mudoi can be used for this determination as the images can be used for positioning (section E), and a set of images is evaluated over a period of time (Figures 5-7). As position and time are known, using physics equations known to those of skill in the art, the speed of an object can be determined. 

for each frame of the traffic images, recognizing the vehicle object and the pedestrian object in the frame of traffic image, (Figure 4, Sections 3, 6.32 and 7, As shown in figure 4 a scene is populated with infonodes, which are objects including vehicles and pedestrians (See section 7) and a mapping of their relation to the vehicle is mapped (see sections 3 and 6.32))
determining positions of the vehicle object and the pedestrian object in the frame of traffic image, (Sections 3 and 7, the positions of the objects (see section 7) is determined using the pos function (see section 3).
and calculating positions of the vehicle object and the pedestrian object according to the positions of the vehicle object and the pedestrian object in the frame of traffic image  (Sections 3 and 7, the positions of the objects (see section 7) is determined using the pos function their positions are calculated using coordinates (see section 3)).
and a relationship between a coordinate system corresponding to the monitor and a coordinate system corresponding to the positions of the vehicle object and the pedestrian object; (Sections 3 and 7, the positions of the objects (see section 7) the position of each object in relation to each other are expressed using coordinates (see section 3))
calculating, based on the positions of the vehicle object and the pedestrian object in each frame of the traffic images, respective movement speeds, movement directions, and movement states of the vehicle object and the pedestrian object; and (Sections 3, 4, 4.2, 4.3, 6.32 and 7, Scenes are populated with changing relations (see sections 4, 4.2, 4.3 and 6.32) to vehicles and pedestrians (see section 7), in order to provide changing relations, the speed 
employing the movement speeds, the movement directions, and the movement states of the vehicle object and the pedestrian object as the attribute information of the vehicle object and the pedestrian object. (Sections 3, 4, 4.2, 4.3, 6.32 and 7, Scenes are populated with changing relations (see sections 4, 4.2, 4.3 and 6.32) to vehicles and pedestrians (see section 7), these changing relations are employed speed, directions and states)
Haubrich does not explicitly disclose acquiring a plurality of frames of traffic images captured successively via a monitor, the monitor being disposed at a junction of an urban roadway and controlled by a third-party traffic monitoring platform, the traffic images including a scenario object, the scenario object comprising a roadway object, a traffic sign object, a vehicle object, or a pedestrian object, and the traffic images representing actual driving conditions on the urban roadway; acquiring attribute information … via a monitor;
Mudoi teaches the known technique of acquiring a plurality of frames of traffic images captured successively via a monitor, the monitor being disposed at a junction of an urban roadway and controlled by a third-party traffic monitoring platform, (Abstract, Section I Introduction, Section II Theoretical Background, Figure 1, 4-7, Traffic cameras installed at roadway junctions, are monitored by the Artificial Neural Network system and capture frames of vehicles and objects on a roadway)
the traffic images including a scenario object, the scenario object comprising a roadway object, a traffic sign object, a vehicle object, or a pedestrian object, and the traffic images representing actual driving conditions on the urban roadway; (Abstract, Section I Introduction, 
acquiring attribute information … via a monitor; (Abstract, Introduction Page 1, Cameras at the intersection can take in the plurality of frames.)

Examiner’s note: Mudoi is used for teaching all instances of the Traffic monitor capturing images.

This known technique is applicable to the system of Haubrich as they both share characteristics and capabilities, namely, they are directed to roadway environments and the detection of objects in the environment.
One of ordinary skill in the art would have recognized that applying the known technique of Mudoi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mudoi to the teachings of Haubrich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image capture features into similar systems. Further, applying image capture of a plurality of frames over time to Haubrich with detection of vehicles and pedestrians, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional information to be provided to the system for more calculations and realistic movements of the vehicles and pedestrians.

Regarding claim 2, the combination of Haubrich and Mudoi teaches the limitations of claim 1. Haubrich teaches wherein the plurality of frames of traffic images including the scenario object are acquired from a third-party traffic monitoring platform. (Section 2.2, External files acquired from other traffic monitoring platforms are imported)

Regarding claim 3, the combination of Haubrich and Mudoi teaches the limitations of claim 1. Haubrich teaches acquiring, from an electronic map, a topology structure of a roadway and a position of a traffic sign of a roadway segment corresponding to a location where the traffic images are captured; and (Figures 4, 5 and 6, a traffic sign in relation to a vehicle is imported into the program)
employing the topology structure and the position as the attribute information of the roadway object and the traffic sign object. (Figures 4, 5 and 6, Sections 6.2and 6.3, The sign (shown in figures 4, 5, and 6) in relation to the vehicle updates as the vehicle moves throughout the environment (as disclosed in sections 6, 6.2 and 6.3)

Regarding claim 5, the combination of Haubrich and Mudoi teaches the limitations of claim 1. Haubrich teaches configuring, based on the attribute information, an attribute of a simulated object in a simulator, the simulated object corresponding to the scenario object; and simulating, based on the simulated object, the testing scenario for the driverless vehicle through the simulator. (Figure 4, Section 1, 2.2 and 7, A workflow pipeline is generated, including the generation of real-life data in the form of OpenDRIVE data (See Figure 4). In this contribution, a revised and extended description of the model is presented. Furthermore, details of the RNL's automatic generation process are provided. The road objects (see section 7) are created on the second layer and are changing over time as the simulation is run (See sections 1 and 2.2))

In regards to claim 7, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Examiner’s Note: As the discussed in section 6.4 the system uses a computer with a processor and memory.

In regards to claim 8, it is the apparatus embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 9, it is the apparatus embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 11, it is the apparatus embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 13, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Kalubi “Design Simulation Model for Tracking and Speed Estimation of Moving Objects”: Also teaches the gathering of images from a traffic camera including vehicles and pedestrians, and determining positions using a coordinate system. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128